Citation Nr: 0909650	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits.
	

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
August 1986.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the appellant indicated in August 2006 
that she wanted a hearing at the RO.  In a May 2007 report of 
contact, the appellant indicated that she would be unable to 
appear for her scheduled hearing and wished for it to be 
rescheduled.  A subsequent May 2007 document indicates the 
appellant participated in an informal conference hearing at 
the RO.  As such, this requested hearing has taken place.

In an October 2007 written statement, the appellant requested 
a Board hearing.  However, in a statement written contained 
with her substantive appeal (VA Form 9) and submitted 
subsequently in October 2007, the appellant indicated she did 
not want a Board hearing.  The Board concludes that this is a 
withdrawal of her previously requested hearing.  Therefore, 
all due process has been met with respect to the appellant's 
hearing requests.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 
1971 and divorced in January 1989.

2.  The appellant's claim for apportionment of the Veteran's 
compensation benefits was received by VA in December 2005.


CONCLUSION OF LAW

Criteria for an apportionment of the Veteran's disability 
compensation benefits on behalf of his former spouse have not 
been met. 38 U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. 
§ 3.450 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The VCAA, however, does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are to be paid; thus, under Sims, the VCAA 
is not applicable to this claim and will not be further 
discussed.

As indicated above, the appellant and the Veteran divorced in 
January 1989, and the appellant raised the current claim in 
December 2005.

Essentially, the appellant opposes a change in the amount of 
money she has been paid from the Veteran's military 
retirement.  She indicates that, pursuant to their Decree of 
Legal Separation, she is entitled to fifty percent of the 
military retirement pay earned by the Veteran.  Beginning in 
November 2005, the Veteran's VA disability compensation 
increased.  Therefore, his amount of retirement pay 
decreased.  As such, the portion paid to the appellant also 
decreased.  Therefore, she is asking for fifty percent of his 
VA compensation benefits.

In a September 2005 rating decision, the RO increased the 
Veteran's combined disability evaluation to 60 percent.

Compensation benefits payable to a Veteran may be apportioned 
if the Veteran is not residing with his or her spouse or if 
his or her children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her 
responsibility for the spouse's or the children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31).

Since the Veteran and the appellant are no longer married and 
were divorced many years before the appellant initiated her 
claim, she is not the Veteran's spouse.  The appellant does 
not contest the validity of their divorce.  Because she is 
not the Veteran's spouse, the appellant is not entitled to 
apportionment of his VA compensation benefits.

The appellant is essentially contesting the calculation of 
her portion of the Veteran's military retirement money, which 
is paid by the Defense Finance and Accounting Service (DFAS).  
DFAS is not a part of VA, and VA is not responsible for 
making a determination as to how military retirement pay is 
allocated pursuant to a divorce decree.

Therefore, since the appellant is not the spouse of the 
Veteran, she is not entitled to an apportionment of his VA 
compensation benefits.  The claim is denied.


ORDER

Apportionment of the Veteran's VA compensation benefits for 
his former spouse is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


